Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant's submission filed on 11/15/2021 has been entered. Currently claims 1-2, 4-27 are pending in the application, with claims 16-25 withdrawn from consideration.

In view of the appeal brief filed on 11/15/2021 PROSECUTION IS HEREBY REOPENED. New grounds of rejection based on the followings are set forth below:  

Claims 1-2, 4, 7-8, 10-11, 14, and 26-27 are rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), hereafter referred to as “Masters”, in view of Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), hereafter, referred to as “Murphy”.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Walker (US Patent Application Publication Number 2010/0249044 A1), hereafter, referred to as “Walker”.
Claim 12-13 are rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Szoke (US Patent Application Publication No. 2008/0089731 A1), hereafter, referred to as “Szoke”.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Kang et al. (US Patent Application Publication No. 2012/0089238 A1), hereafter, referred to as “Kang”.

To avoid abandonment of the application, appellant must exercise one of the following two options:

file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 7-8, 10-11, 14, and 26-27 are rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), hereafter referred to as “Masters”, in view of Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), hereafter, referred to as “Murphy”.

Regarding claim 1, Masters teaches in Fig. 2-3, an apparatus for printing a three-dimensional object.  Masters teaches a printing platform system by teaching a first platform (element 40) movable along the X-axis and a second platform (element 42) which moves along the Y-axis so that the printing can be performed according to the computer aided design (CAD). Masters also teaches in Fig. 2 that the carriage (element 30) that holds the dispensing system, is movable in the Z-axis to suitably place the dispensing head in appropriate position. Masters further teaches a printing module having extrusion nozzle to dispense materials by teaching a dispensing means in Fig. 3 and in further detail in Fig. 4. Masters also teaches Fig. 1, a machine controller (element 20) to control the servos (element 20, 22) that would control the relative displacement of the nozzles and platforms. 

Masters also teaches a UV module that is mounted on a supporting structure operable to move along the z-axis simultaneously with a movement of the dispensing means, where the UV module is configured to expose the composition to UV radiation so that it can begin to polymerizing after exiting from the dispensing means by teaching the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to polymerize) at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification in the presence of air (column 5, lines 10-15).

But Masters fail to explicitly teach that the apparatus comprises of first nozzle configured to dispense bioink and second nozzle configured to diffuse a gel forming at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the first nozzle of the instant claim). Murphy also teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]) (equivalent to the second nozzle diffusing gel forming composition of the instant claim). Murphy also teaches that the printer apparatus (printer head) adapted to generate a flow of gel forming material (the UV cross-linkable material is a hydrogel) from the cartridge which has the cross-linkable material (para. [0006-0007], [0130]), and a gel-forming module having a device adapted to start polymerization of the gel-forming materials by UV irradiation (para. [0095-0097]). Murphy clarifies the formation of separate bio-ink module and supporting material (gel forming composition) module by teaching that in some embodiments a cartridge disclosed comprises bio-ink, in some embodiment a cartridge disclosed comprises support material, or combination thereof (para. [0081]).  Additionally, Murphy also teaches that in some embodiments, the bioprinter dispenses a plurality of elements, sections, and/or areas of bio-ink and/or support material onto a receiving surface (para. [0104]. In further embodiments, dispensing occurs in a specific pattern and at specific positions. In still further embodiments, the locations at which the bioprinter deposits bio-ink and/or support material onto a receiving surface are defined by user input and translated into computer code (para. [0104]. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Murphy, and combine the of first nozzle configured to dispense bioink and second nozzle configured to diffuse a gel forming composition in the same apparatus, because that would allow to print biological tissue and organ based on a computer aided design (CAD) (KSR Rationale A, MPEP 2143) resulting in new and different products. Additionally, multiple dispensing system is matter of mere multiplication based on the teaching of Masters, and dispensing bioink and gel forming composition using the different nozzles (dispensing system) is a matter of intended application only using an apparatus.  

Regarding the use of a barrier, Masters teaches an applicator shielding means (element E) that is used to avoid the exposure of the dispensing material (equivalent to bio-ink) to the light (equivalent to UV light).  Therefore, Masters teaches to use a shielding means with a nozzle, because that would allow the bio-ink material to avoid any exposure to the UV light to prevent any undesirable interaction between the bio-ink material and UV light and keep the bio-ink material from degradation due to UV exposure. Additionally, regarding the claimed positioning of the first and second nozzle on different sides of the printing module, it would have been obvious to any ordinary artisan that he specific positioning would be a matter of space optimization by rearrangement of modules so that the printing module would have quick and optimum access to the bio-ink and support material nozzles. Moreover, since Murphy 

Regarding claim 2, Masters teaches in Fig. 3 that the light tubes (element 58) are carried by suitable bracket means (element 60) which are attached to a T-arm (element 62) to the post (element 34). Therefore, it would have been obvious to any ordinary artisan that the direction of UV lights would be determined by the positioning and adjustments of the bracket means. Therefore, the configuration of the UV module such that the radiation from the UV module is directed parallel to the printing platform is a matter of positioning and adjustments of the bracket means.  

Regarding claim 4, Masters teaches that the UV light emitting source of the UV module is configured to be moved relative to the printing platform, wherein the height of the UV light emitting source can be controlled by teaching in Fig. 3, a suitable bracket means (element 60) which are attached to a T-arm (element 62) to the post (element 34) to adjust the height as required. Additionally, Murphy teaches the use of UV light to irradiate the UV-cross linkable material to form the hydrogel. Murphy also teaches in an example (example 4) that the polymer is exposed to UV light at an intensity and exposure time where the UV source was at a certain distance away from the target material.  Murphy further teaches in Table 2 an optimization activity to cure the material so that preferable result would be obtained.  Therefore, Murphy teaches that distance and intensity are result effective variable. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 7, Masters teaches in Fig. 3 the positioning of the dispensing means relative to the platform. Additionally, Murphy also teaches the positioning and calibrating the positioning of the cartridges so that the printing material would be disposed in the correct position so that appropriate article with proper dimension is fabricated (para. [0067]).  Murphy also teaches the laser alignment as a means for calibrating and positioning the printer cartridge. Therefore, maintaining the positioning accuracy is a parameter that is important from the product fabrication perspective and specific value (system of nozzle positioning with the accuracy of up to 5 micron) would be a matter of optimization that would be performed under routine tool optimization experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 8, Murphy teaches the use of spheroids (para. [0058]), and hydrogel (para. [0058], [0126]) containing cells in the bio-ink.

Regarding claim 10, Murphy teaches that the bio-printer dispenser tip (print head) has inner diameter of about 20 microns to 1000 microns or more (para. [0062]) that would be in the range of the nozzle diameter in the claimed range of 80 micron to 2.108 mm.

Regarding claim 11, Masters teaches to use a computer system (element 12, Fig. 1).  Murphy also teaches a computer module (equivalent to control unit) that comprise of the software, server and database (para. [0112]), with a central processing unit (CPU) to control the bio-printing operations by setting the print height, pump speed, robot speed, control of the variable dispensing orifices, and additionally UV intensity, UV exposure time are defined by user input (para. [0109]). 

Regarding claim 14, Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074], and [0080]). Therefore, it would have been obvious to any ordinary artisan that the gel-forming composition printing module to have two nozzles (printheads) and the bio-ink printing module to comprise of three nozzles (printheads), because it would be a matter of mere multiplication to expedite the processing time.

Regarding claim 26, Murphy teaches multiple printheads, therefore, it is inherent that there would be distance between the nozzles to accommodate the nozzles and other auxiliary equipment associated with it. It would also have been obvious to optimize the distance so that it would prevent the dispensed material from the first nozzle to be exposed to the UV radiation.

Regarding claim 27, Masters teaches in Fig. 3 an applicator shield (element E) that is used to avoid the exposure of the dispensed material (equivalent to bio-ink) to the light (equivalent to UV light).  Therefore, the shield would help to avoid any exposure to the UV light to prevent any undesirable interaction between the bio-ink material and UV light and keep the bio-ink material from degradation due to UV exposure.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Walker (US Patent Application Publication Number 2010/0249044 A1), hereafter, referred to as “Walker”.

Regarding claim 9, Masters and Murphy together teach an apparatus comprising of UV-module adapted to irradiate the gel-forming is operated to irradiate the gel-forming material. But Murphy fails to explicitly teach that the gel forming composition comprises of liposomes with bound calcium ions upon exposure to UV light.  However, Walker teaches the formation of fibrinogen-based hydrogels by photo-activated release of calcium ions from liposomes, and subsequent cross-linking of fibrinogen to form the hydrogels (para. [0005]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Walker, and use the gel forming composition of liposome with bound calcium to form the gel by crosslinking upon exposure to UV light by use of a known technique to form the gel in the same predictable way (KSR Rationale C, MPEP 

Claim 12-13 are rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Szoke (US Patent Application Publication No. 2008/0089731 A1), hereafter, referred to as “Szoke”.

Regarding claim 12, Masters and Murphy together teach an apparatus for manufacturing (printing) biological tissues and organs, where the printer is controlled by a computer (Fig. 1 element 12, Masters; and (para. [0112], Murphy) using computer code (software) that provide sequence of instructions (para [0109], Murphy).  But Masters and Murphy fail to teach explicitly the use of wireless data link between the control unit (computer) and the printer.  However, Szoke teaches the use of wireless data link for the communication between the controller and printer to provide command data (instructions) to execute the printing function based upon the print content provided by the supply unit. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Szoke and use the communication link with a wireless communication link, because that would be an improvement over the wired link because of providing more physical flexibility and at the same time provide same data communication (KSR Rationale C, MPEP 2143). 

Regarding claim 13, Murphy teaches an apparatus for printing biological tissues and organs.  It would have been obvious to any ordinary artisan to cover the apparatus with plastic semi-transparent enclosure, because the cover would provide protection of the sensitive parts from the dirt, and semi-transparent plastic would provide some visibility as to what is inside for prospective user.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being obvious over Masters (US Patent Number 5,134,569), in view of Murphy et al. (US Patent Application Publication Number 2014/0093932 A1), in view of Kang et al. (US Patent Application Publication No. 2012/0089238 A1), hereafter, referred to as “Kang”.

Regarding claim 15, Murphy teaches to use printheads (equivalent to nozzles) having means for holding a cartridge containing the supporting material and/or bio-ink for dosing the supporting material and/or bio-ink (para. [0074}, and [0080]). But Murphy fails to teach explicitly that a compressor is connected to the printheads (nozzles).  However, Kang teaches in Fig. 2 to use pressure controller (element 25) that is connected to the printheads (nozzles) in the process of dispensing printing material.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kang and combine the use of a pressure controller connected with the printheads (nozzles), because that would allow the precise dispensing of the printing material base on the 3D pattern (para. [0050]) according to pressure variation. It would have been obvious to any ordinary In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Allowable Subject Matter

Claims 5-6 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 5-6, the prior art of references do not teach or fairly suggest (by
themselves or in combination) an apparatus “comprising a protection module, configured to pick up UV radiation not absorbed by the gel-forming composition” 
	in combination with -
“protection module comprises a hollow-section module coated inside with a UV-absorbing material”.

Responses to Arguments

Applicant’s argument filed on 11/15/2021 for the 103 rejections has been fully considered.  Regarding the arguments against the rejection of independent claim 1, the arguments are moot because the examiner uses a new ground of rejection to address the claim 1, and the arguments do not apply to the combination of references being used in the current rejection. However, after further consideration, and/or based on applicant’s argument, rejections of claim 5-6 are hereby withdrawn. However, the claims are objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-Friday from 9:00 AM to 6:00 PM.

CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742                                                                                                                                                                                                        

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742